Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending and are being examined in this application.

Allowable Subject Matter
Claim 8, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-13, and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 9, and 15 recite the following limitations:
[L1] generating, with at least one processor, a node for each second entity of the plurality of second entities; 

[L2] generating, with at least one processor, a set of edges for each respective first entity of the plurality of first entities, the set of edges comprising, for each interaction of the plurality of interactions comprising first entity identification data identifying the respective first entity, an edge connecting the node associated with second entity identification data of the interaction to the node associated with second entity identification data of a next interaction of the plurality of interactions comprising first 

[L3] generating, with at least one processor, sample data associated with a portion of the graph, the portion of the graph comprising a subset of the nodes and a subset of the sets of edges, the subset of the sets of edges comprising edges connecting the subset of the nodes; 

[L4] generating, with at least one processor, a vector for each node of the subset of the nodes based on the subset of the sets of edges...; 

[L5] determining, with at least one processor, a distance between each vector and other vectors of the vectors for the subset of nodes; and 

[L6] determining, with at least one processor, a relationship between each second entity associated with the subset of nodes to other second entities of the subset of nodes based on the distance between the vector associated with the second entity and the vectors associated with the other second entities.

Limitations L1-L4 and L6 noted above encompass steps that can reasonably and practicably be performed in the human mind or with the aid of pen and paper (e.g., draw a graph, label the nodes with entities either mentally or on paper, label the edges with interactions either mentally or on paper, select a subset of the graph either mentally or on paper, write down a list of numbers (i.e., a vector) for each node in the subset, and make a mental judgment on whether entities in the subset are similar to each other). Limitation L5 noted above encompasses a step that is a mathematical calculation (e.g., a cosine similarity or other vector distance calculation). Limitations L1-L6 can also be considered to encompass commercial or legal interactions since the limitations revolve around interactions (i.e., payment transactions). See Specification, pars. 91, 93, and throughout. Accordingly, the claims recite mental processes, mathematical concepts, and certain methods of organizing human activity under Step 2A, prong 1 of the 2019 PEG. 
At step 2A, prong 2, the claims additionally recite “receiving, with at least one processor, interaction data associated with a plurality of interactions between a plurality of first entities and a plurality of second entities, the interaction data associated with each interaction of the plurality of 
The claims further recite at least one processor, at least one computer readable medium, and “using at least one neural network.” The processing and computer readable medium are both generic computer components that are akin to reciting the judicial exception and adding the words “apply it.” The neural network is a feature that is simply used without any implementation details and can be considered as a mere tool to perform the abstract idea. Therefore, these limitations also do not integrate the abstract idea into a practical application.
At step 2B, the receiving limitation is well-understood, routine and conventional (See MPEP 2106.05(d) – “Storing and retrieving information in memory”). Accordingly, considered individually and as a whole, the claims are directed to an abstract idea without significantly more.
Claims 2-7, 10-13, and 16-19 are directed to the same abstract idea as claims 1, 9, and 15 from which they depend. These claims do not recite any additional elements that are sufficient to amount to significantly more. Therefore, the dependent claims are also directed to an abstract idea without significantly more.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Xu et al. (US Pub. 20170316099) discloses presenting advertising to users by analyzing interests of a subset of users via a graph.
Gutnik et al. (US Pub. 20190205481) discloses generating item recommendations based on a graph comprising nodes representing users and edges representing transactions.
Garg et al. (US Pub. 20190121866) discloses generating a graph comprising nodes representing users and edges representing payments.


	




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157